EXHIBIT 10.1

AMENDMENT TO THE SPX CORPORATION

2006 NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN

 

Pursuant to the powers of amendment reserved in Section 9 of the SPX Corporation
2006 Non-Employee Directors’ Stock Incentive Plan (the “Plan”), effective as of
August 23, 2006, SPX Corporation hereby amends the Plan in the following manner:

 

1.                Section 4 of the Plan is amended by adding the following new
Section 4.4 to the end thereof:

 

“4.4.       Vesting Provisions.  Notwithstanding anything to the contrary
contained herein, with respect to any annual awards made to Non-Employee
Directors under the Plan:

 

(a)                                If there are one or more performance criteria
associated with the vesting of such award, the award shall specify at least a
one year time-vesting requirement;

 

(b)                               If there are no performance criteria
associated with vesting of such award, the award shall specify at least a three
year time-vesting schedule, with annual or other periodic vesting on a pro-rata
basis over such period; and

 

(c)                                Except in the event of a Non-Employee
Director’s death, disability, retirement or the change in control of the
Company, the Nominating and Governance Committee of the Board shall not waive
the performance or time restrictions specified for awards made under this Plan.”

 

2.                Section 8.1 of the Plan is amended by adding the following to
the end thereof:

 

“The Nominating and Governance Committee of the Board shall administer all
awards made under the Plan.”

1


--------------------------------------------------------------------------------